       Case 2:03-cr-00197-RAJ Document 299-5 Filed 03/12/20 Page 1 of 4 PageID# 1021

               Individualized Reentry Plan - Program Review (Inmate Copy)                             sequencb: 01201092
                              Dope, of Justice / Federal Bureau of Prisons                     Team Date: 02-05-2020
               Plan is for inmate: MCCOY. THOMAS F       55S3S-083

            Facility:   ASH ASHLAND FCI                               Proj. Pel. Date   08-08-2034
             Name:      MCCOY,THOMAS F                                Proj. Pel, Mthd   GOT PEL
      Register No.:     55535-083                                        DMA Status:    PBK01962/12-20-2010
              Age:      36
      DateofBirth:      01-09-1984


Detaining Agency                                  Remarks
A/0 DETAINER

                                                                                                               ^ j Vv-'":
  I.c^v.

Fad         Assignment     Description                                    Start
ASH         (NO 0          BUSINESS OFFICE                                07-10-2018



            Assignment     Description
            6SL HAS        ENGLISH PROFICIENT                             11-29-2004
            GEO HAS        COMPLETED GED OR HS DIPLOMA                    01-05-200S

           in.Courses
SubFacI Action             Description
                           OFFICE MANAGER APPRENTICE                      04-01-2019           CURRENT

                           POST SECONDARY                                 10-26-2017           CURRENT

                           YOUTH MENTOR PROGRAM                           11-01-2019           CURRENT

                           LEAN SIX SIGMA                                 12-04-2019           01-09-2020

                           MO WELLNESS AT RISK                            05-07-201S           05-11-2018

                           COASTLINE CC BUS ORG & MGMT                    06-12-2017           09-07-2017

                           COASTLNE COM COL BIOLOGY 100                  06-12-2017            09-07-2017

                           COASTLINE CC INTRO STATISTICS                 01-30-2017            05-30-2017

                           BEGINNERS BEADING CLASS                       02-04-2017            03-11-2017

                           INTERMEDIATE GUITAR CLASS                     01-09-2017            01-09-2017

                           COASTLNE COM COL AA DEGREE                    03-03-2014            03-15-2016

                           CORRESPONDENCE COURSE,                         12-01-2014           03-15-2016

                           CORE STABILITY INSTRUCT TRAIN                  11-29-2016           01-03-2017

                           BEGINNERS ENGLISH GUITAR CLASS                 11-10-2016           12-19-2016

                           BEGINNERS ENGLISH GUITAR CLASS                11-20-2016            12-20-2016

                           BEGINNING WATERCOLOR PAINTING                 11-15-2016            12-13-2016

                           TUTOR TRAIN-GED/ESUACEATT/RPP                 12-04-2016            12-12-2016
                           RPP NUTRITION CLASS(d)                        10-18-2016            11-22-2016

                           BEGINNERS DRAWING CLASS                       08-17-2016            09-21-2016

                           COASTLNE COM COLAA DEGREE                     12-01-2014            03-16-2016

                           COASTLINE CC HUMANITIES 110                   01-31-2016            05-30-2016

                           BEGINNERS ENGLISH GUITAR CLASS                03-11-2016            04-15-2016

                           BEGINNERS SOUND ENGINEERING                   03-09-2016            04-13-2016

                           BEGINNERS DRAWING CLASS                       03-17-2016            04-21-201$
                           RECREATION AIDE(12 HOURS)                     03-13-2016            04-17-2016

                           COASTLNE COM COL SOCIOLOGY100                 08-23-2015            12-13-2015

                           COASTLINE CC PSYCH 116                        08-23-2015            12-13-2015

                           COASTLINE COMM COLLEGE                        08-23-2015            12-13-2015

                           SOFTBALL OFFICIATING CLASS                    01-25-2016            01-30-2016

                           INTERMEDIATE CROCHET CLASS                    10-06-2015            11-10-2015

                           COASTLNE COL INTRO                            06-14-2015           08-07-2015
                           COASTLINE COMM COLLEGE                        05-14-2015           08-07-2015

                           COASTLINE CC PHILOSOPHY 115                   06-14-2015           08-07-2015

                           BEGINNERS SOUND ENGINEERING                   07-01-2015           08-12-2015
                           INTERMEDATE CROCHET CLASS                     06-21-2015           07-26-2015

                           ACE HOWTO AVOID RECIDIVISM                    05-18-2015           06-22-2015
                           ACE HOW TO AVOID RECIDIVISM                   05-18-2015           06-22-2015


Sentry Data as of 02-04-2020             individualized Peentry Plan - Program Peview (Inmate Copy)          Page 1 of 4


                                                        Exhibit E-5
       Case 2:03-cr-00197-RAJ Document 299-5 Filed 03/12/20 Page 2 of 4 PageID# 1022

                Individualized Reentry Plan - Program Revievw (Inmate Copy)                                            SBQUEHCEs 01201092
                              D«pt. of Juatiea / Fadaral Buraau of Friaona                                         Team Date: 02-05-2020
                Plan la fee Inaata: MCCOY. THOMAS F             55535-063

SubFacI Action              Description                                                  Start                     Stop
VIM         C               SERVSAFE VT PROGRAM                                          05-20-2015                07-14-2015

VIM         C               RPPPCCAI0SAWARENESS(C1}                                      12-03-2014                12-03-2014

VIM         C               INTERMEDIATE BEADING CLASS                                   04-26-2015                05-31-2015
VIM         C               ACE ART OF COMMUNICATION                                     05-10-2015                06-16-2015
VIM         C               PARENTING FROM A DISTANCE                                    02-20-2015                054)1-2015
VIM         C               PROFESSOR TEACHES OFFICE 2010                                02-20-2015                05-25-2015
WM          C               SOFTBALL OFFICIATING CLASS                                   04-13-2015                04-27-2015
VIM         C               TUTOR TRAIN-GED/ESL/ACEAFT/RPP                               03438-2015                04-05-2015

MCD         C               VT CORE CURRICULUM                                           01-27-2014                05-20-2014

MCD         C               VT BUSINESS MARKET 7:45-10:15                                07-13-2012                11-30-2012

MCD         0               FRACTIONS                                                    08-28-2012                08-28-2012

MCD         C               BEGINNING GUITAR                                             08-17-2011                10-17-2011

MCD         C               INTRO TO COMPUTER USAGE                                      06-29-2011                08-03-2011

R6K         C               NCCC/PHI100/TUESDAY530-830PM                                 09-14-2010                01-22-2011

RBK         C               BROADSIDE BUNG                                               06-20-2010                07-12-2010

RBK         C              SPOKEN WORD POETRY WORKSHOP                                   04-23-2010                04-30-2010
RBK         C               CLEP FINANCIAL ACCOUNTING                                    03-29-2008                06-19-2008

RBK         C               CAREER EXPLORATION SEMINARS 2H                               11-13-2007                12-12-2007

RBK         W               CONCEPTS OF ELECT, M-TH 730X                                 10-30-2007                12-07-2007

RBK         C              PUBLIC SPEAKING TUESTHUR 5:30P                                10-22-2007                11-01-2007

MCR         C               BEGINNING GUITAR THURSDAY                                    09-09-2006                09-20-2006

MCR         C              AEROBICS TUES/THUR/SAT 5:30 PM                                06-06-2005                07-19-2005
MCR         C              PARENTING THURS 6-8 PM                                        05-12-2005                06-21-2005
MCR         C              P/«^ENTING, THURSDAY 6-8 PM                                   01-20-2005                04-11-2005
MCR         C              CALISTENICS THUR 7:00 PM                                      01-16-2005                02-07-2005

PM«Hj8tqry:(
Hearing Dale               Prohibited Acts
    NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS"

pu^ntCaieAssigrimeiits.
Assignment                 Description                                                   Start
CARE1                      HEALTHY OR SIMPLE CHRONIC CARE                                09-13-2007
CARE1-MH                   CARE1-MENTAL HEALTH                                           06-15-2010



    ssignment              Description                                                   Start
REG DUTY                   NO MEDICAL RESTR-REGULAR DUTY                                 07-30-2014
YES F/S                    CLEARED FOR FOOD SERVICE                                      07-30-2014

&urrei^)3ru^^8lg^                                               I -,.'.
    ssignment        Description                                                         Start
ED NONE              DRUG EDUCATION NONE                                                 03-22-2009



Most Recent Payment Plan
FRP Assignment:       PART       FJNANC RESP-PARTICIPATES        Start 03-29-2017
Inmate Decision: AGREED          50%                 Frequency: MONTHLY
Payments past 6 months:    $1,099.32         Obligation Balance: $29,662.28

No.        Type            Amount                  Balance                     Payable                Status
1          ASSMT           $400.00                 $0.00                       IMMEDIATE              COMPLETEDZ
                                   "NO ADJUSTMENTS MADE IN LAST 6 MONTHS
                                                                       "
           REST FV         $38,209.77              $29,662.28                  IMMEDIATE              AGREED
                   [Adjuslments:      DateAddeO        Fad                Adjust Type      Reason                           Amounl
                                      01-10-2020       ASH                PAYMENT        INSIDE PMT                         $227.92
                                      12-10-2019       ASH                PAYMENT        INSIDE PMT                         $179.44
                                      11-09-2019       ASH                PAYMENT        INSIDEPMT                          $225.67

Sentry Data as of 02-04-2020              Individualized Reentry Plan - Program Review (Inmate Copy)                              Page 2 of 4
       Case 2:03-cr-00197-RAJ Document 299-5 Filed 03/12/20 Page 3 of 4 PageID# 1023

                 Individualized Reentry Plan - Program Review (Inmate Copy)                                                  sequence! 01201092
                                    Depe. of Juaclee / Fsderal Buraau of Pciaons                                        Team Date: 02-05-2020
                 Plan is for Inmaba; MCCOY, THOMAS F               55535-083

 Most Recent Payment Plan
                                                                                Payable                 Status
                       |Aajuslments:         Date Added                    Adjust Type       Reason                                 Amount
                                             10-10-2019                   PAYMENT            INSIDE PMT                             $223.91
                                             09-11-2019                   PAYMENT            INSIDE PMT                             $15217
                                             08-10-2019                   PAYMENT            INSIDE PMT                              $90.21

P^'ineniJietaHs-i
Trust Fund Deposits
New Payment Plan:              •• No data"




 Completed Lean Six Sigma. Currently enrolled in Youth Mentor Program. Post Secondary Correspondence, artd the Office Manager Apprenticeship
 Program. He has maintained dear conduct since Sept 2014. No progress saving money due to amount of time remaining to serve.

NeiH^^Frogram
 Complete lean Six Sigma. Recommend you have your SS card and birth certificate mailed to Unit Team. Due to documented substance abuse,
 recommend you complete NRDAP. Send a c^sout to Psychology to enroll.


 Con^ete Youth Mentor Program no later than Feb 2021. Continue progress wifii Post Secondary Correspondence with the goal of completing degree
 byOct2021. Complete the Office Manager Apprenticeship Program no later than April 2021. Recommend you partidpate in the Mod( Job Fair and
 submit a resume to Unit Team no later than Aug 2033.




(^mmeni
 Rnanc8/Pov»ty Need Screen Is there docurrrenlation in the PSR of aiy of the fbilowirtg? Any history of Bankruptcv No taank account No
 assets nor liabilities noted in PSR   D^ts noted in Credit R^ort or oWer sources Tax Uabilities/back taxes Unpaid alimony/cffild support
 other Indications of lack offinandal management skills fsoecifvi                                                     YES           NO XX frf
 any of the above, check yes) If the answer Is yes, the inmate has a finandai/poverty dJils need.

 Inmate was sentenced In the Eastern District of Virginia.
 He is not a relocation case at this time.

 Next review in February, unit team will look at a nearer release transfer doser to release address of Virginia Beach, VA. He vrould like to complete
 programming prior to a transfer.




Sentry Data as of 02-04-2020                   Individualized Reentry Plan - Program Review (Inmate Copy)                                 Page 3 of 4
  Case 2:03-cr-00197-RAJ Document 299-5 Filed 03/12/20 Page 4 of 4 PageID# 1024

          Individualized Reentry Plan - Program Review (Inmate Copy)                        sbquemcb: 01201092
                       Dopt. of Juotloo / Federal Bureau of Prisons                  Team Date: 02-05-2020
          Plan is for inmate: MCCOY. THOMAS F    SS535-083


             Name: MCCOY,THOMAS F                            DNA Status: RBK01962/12-20-2010
       Register No.: 55535-083
               Age: 36
       Date of Birth: 01-09-1984




                      Inmate (MCCOY,THOMAS F. Register No.; 55535-083)



                     Date




Unit Manager / Chairperson                           Case Manager


Date                                                Date


                               Individualized Reentry Plan - Program Review (Inmate Copy)          Page 4 of 4
